Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application submitted by the applicant on August 9, 2019 as well as the telephone interview on March 8, 2021.
Claims 1-2, 4 - 7, 9-10, 13-14, 16 - 18, and 20 were amended by Applicant and are hereby entered.
Claims 3, 8, 11-12, 15, and 19 were cancelled by applicant.   
Claims 21 - 24 are newly added and hereby entered.
Claims 1-2, 4 - 7, 9-10, and 14 have been amended by examiner’s amendment (see attached).  
Claims 1-2, 4 - 7, 9-10, 13-14, 16 - 18, and 20 - 24 are currently pending and have been examined. 

Examiner's Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Hunter Mayo on February 9, 2021.  

Allowable Subject Matter
Claims 1-2, 4 - 7, 9-10, 13-14, 16 - 18, and 20 - 24 are allowed. 

Reasons for Allowance
The previous rejections have been withdrawn due to the applicant’s amendments.  The following is an examiner’s statement of reasons for allowance:
The claim amendment has been amended by examiner’s amendment (see attached). 
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims, and, as an ordered combination, the invention is significantly more than 
 receiving, from a first entity located in a first country, a transaction request to perform a cross-border transaction between the first entity and a second entity that is located in a second country;
sending transaction information, for the cross-border transaction, to a payment processing partner that is associated with the second country;
receiving, from the payment processing partner, a certification request to certify at least one of the first and second entities;
determining, based on information maintained by the payment processor system, that the at least one of the first and second entities is certified;
sending, to the payment processing partner, a certification of the at least one of the first and second entities; 
subsequent to the sending the certification to the payment processing partner, receiving, by the payment processor system from a government agency of the second country, an information request for personal information corresponding to the first entity, wherein the information request indicates the first entity using an obfuscated version of an identifier for the first entity;
sending, by the payment processor system to the government agency, the personal information corresponding to the first entity, wherein the personal information includes:
a first item of personal information associated with the first entity; and
a second, encrypted item of personal information associated with the first entity; and 
causing funds corresponding to the cross-border transaction to be disbursed to the second entity via the payment processing partner.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
receiving, from a first entity located in a first country, a transaction request to perform a cross-border transaction between the first entity and a second entity that is located in a second country;
sending transaction information, for the cross-border transaction, to a payment processing partner that is associated with the second country;
receiving, from the payment processing partner, a certification request to certify at least one of the first and second entities;
determining, based on information maintained by the payment processor system, that the at least one of the first and second entities is certified;
sending, to the payment processing partner, a certification of the at least one of the first and second entities; 
subsequent to the sending the certification to the payment processing partner, receiving, by the payment processor system from a government agency of the second country, an information request for personal information corresponding to the first entity, wherein the information request indicates the first entity using an obfuscated version of an identifier for the first entity;
sending, by the payment processor system to the government agency, the personal information corresponding to the first entity, wherein the personal information includes:
a first item of personal information associated with the first entity; and
a second, encrypted item of personal information associated with the first entity; and
causing funds corresponding to the cross-border transaction to be disbursed to the second entity via the payment processing partner.

The following prior art references have been deemed as the most relevant to the allowed claim(s):
Banerjee  (US20160132890A1) - Systems, devices, and methods for multi-factor authentication for transaction processing are provided. A point-of-transaction device captures customer information, biometric data, and images of identification documents and transmits the information to a transaction information server which 
Chauhan (US20060287953) - A computer-based technology platform with a distributed database and a uniform set of business rules is networked to money remittance transfer companies, banks, financial institutions and related entities that as unified service providers jointly create a one-system, web-based enterprise of global proportions for processing remittances. Cash management banks and clearing banks and institutions in the send and receive countries, global transaction bank for Nostro account management, payment gateway for third party processing of credit card and inter-bank settlements and Treasury Service providers for centralized global treasury services, are among the strategic alliance partners that support the system. There are ancillary service providers such as best practices companies located in every region that ensure due-diligence and compliance, enforcing strict entry barriers for service providers and customers.
Cole (US20020161707A1) - A method and system for escrow service for web-based transactions is web-accessible and accepts registrations from exchanges and/or portal partners. The completion of registration and transactions is allowed to entitled users who access the system via the web. The system maintains an 
Tumminaro (US20070255662A1) - A technique is used to ensure the authenticity of a wireless transmission source which is requesting a transaction to be performed by a system. The transaction may be a person-to-person money transfer or other value exchange transaction. The wireless transmission source may be a mobile phone or other similar device. The wireless transmission source transmits a key with the transaction request. The system will determine the authenticity of the transmission based on the transmitted key. If the transmission is determined to be authentic, the transaction will be acted upon. Various approaches for determining authenticity are discussed. The technique may also be used to prevent acting upon duplicate transmissions.
Sobhani (US20150006364A1) - In one example, we describe methods and systems for automated online merchant charity donations. In one embodiment, a donation agent interacting with a merchant website can offer an online user an 

Claims 1-2, 4 - 7, 9-10, 13-14, 16 - 18, and 20 - 24 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Holland (US20130254098A1) - A bulk deposit can be made at a financial institution based on dealings between a remitter and the remitter's agent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571)272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MATTHEW COBB/Examiner, Art Unit 3694  

/Mike Anderson/Primary Patent Examiner, Art Unit 3694